                Case 2:17-cr-00075-TSZ Document 64 Filed 09/24/20 Page 1 of 1




 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6
      UNITED STATES OF AMERICA,
 7                          Plaintiff,
                                                      CR17-75 TSZ
 8         v.
                                                      MINUTE ORDER
 9    CHRIS YOUNG YOO,
10                          Defendant.

11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:
           (1)    The Government’s motion, docket no. 59, for leave to file an overlength
13
   brief, is STRICKEN as moot. By Minute Order entered September 14, 2020, docket
   no. 56, the Government was permitted to file a response not to exceed 19 pages in length
14
   to defendant’s motion for compassionate release. The Government’s response, docket
   no. 60, was only 17 pages in length.
15
           (2)    The Government’s motion to seal, docket no. 61, is GRANTED, and
16 Exhibit 3 to the Government’s response, containing Bureau of Prisons Health Services
   records, docket no. 62, shall remain under seal.
17
           (3)    The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

19         Dated this 24th day of September, 2020.

20
                                                     William M. McCool
21                                                   Clerk

22                                                   s/Karen Dews
                                                     Deputy Clerk
23

     MINUTE ORDER - 1
